Citation Nr: 1041430	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  A Travel Board hearing was held at the RO in 
August 2007 before the undersigned Acting Veterans Law Judge and 
a copy of the hearing transcript has been added to the record.

In December 2009 and in April 2010, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A review of 
the claims file shows that there has been substantial compliance 
with the Board's remand directives.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served 
as a helicopter door gunner during a tour of duty in combat in 
Vietnam; thus, his lay statements concerning in-service noise 
exposure from combat are considered credible.

2.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service, and an organic 
disease of the nervous system was not manifest within one year of 
separation from service.

3.  Tinnitus was not manifest in service and is not attributable 
to service. 




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may bilateral sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, the Veteran was afforded an 
opportunity to appear at a hearing before the undersigned Acting 
Veterans Law Judge in August 2010. This action supplements VA's 
compliance with the VCAA and satisfies 38 C.F.R. § 3.103. 

The Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claims, in a March 2006 letter.  While such 
notification was not followed by readjudication of the claim, cf. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing 
deficiency may be cured by readjudication of claim), any error in 
this regard is not prejudicial because the claims are being 
denied, so no disability rating or effective date is being 
assigned.  See 38 C.F.R. § 19.9(a)(1) (remand required only when 
further action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (a reviewing court, in considering the rule 
of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claims. To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records and service personnel records 
have been obtained as have reports of VA and private medical 
examinations.  The Veteran's VA examination was conducted in 
October 2005, at which time the examiner was provided the 
Veteran's claims file for review, took down his medical history, 
and reached a conclusion based on his examination that is 
consistent with the record.  The examination is found to be 
adequate.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition to the evidence discussed above, the 
Veteran's statements in support of the claim are also of record.  
The Board has considered such statements carefully and concludes 
that no available outstanding evidence has been identified.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(C.A. Fed. 2009) (March 5, 2009).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic diseases of the nervous system, 
including sensorineural hearing loss, may be presumed if it 
became manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a 
disease is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact incurred during the Veteran's service, or by 
evidence that a presumption period applied.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
credible, consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  These provisions do not establish a 
presumption of service connection, however, but ease or lessen 
the combat Veteran's burden of proof for demonstrating the 
occurrence of some in-service incident to which the current 
disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show no complaints or 
treatment referable to hearing loss or tinnitus during service.  
At his enlistment physical examination in August 1965, the 
Veteran denied any relevant medical history and the in-service 
examiner stated that he looked "healthy."  The Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

The Veteran was treated for otitis externa in the right ear on 2 
occasions in April and May 1966 after he complained of right ear 
pain. 

At his separation physical examination in July 1968, the Veteran 
reported "no complaints" or any relevant medical history.  His 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The Veteran certified in a "Statement of Medical Conditions" 
dated in August 1968 that, although he had undergone a separation 
physical examination more than 3 working days prior to his 
separation from active service, there had been no change in his 
medical condition.

The Veteran's available service personnel records show that his 
military occupational specialty (MOS) was light weapons 
infantryman.  He was in Vietnam from January 1966 to July 1967 
where his principal duties were as a door gunner with the 129th 
Aviation Company.  He participated in the Vietnam 
Counteroffensive Campaign and the Vietnam Counteroffensive 
Campaign Phase II.  He also was awarded the Air Medal and 15 Oak 
Leaf Clusters, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

The post-service medical evidence shows that, on VA examination 
in October 2005, the Veteran complained of gradual onset hearing 
loss since age 30 and tinnitus.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records.  
The Veteran reported an in-service history of noise exposure due 
to combat in Vietnam where he served as a door gunner.  He also 
reported a history of post-service noise exposure working in 
construction and the mining industry.  He stated that he had 
difficulty understanding speech in noisy situations and 
experienced a faint ringing sound in both ears which occurred 
once a month and lasted for a few minutes.  He also stated that 
he had experienced an ear infection during service in Vietnam.  
The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
40
60
60
LEFT
25
15
30
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The VA examiner stated that the ringing in 
the ears described by the Veteran was consistent with normal ear 
function and was not considered tinnitus for VA rating purposes.  
This examiner opined that, because normal hearing was documented 
at the Veteran's entrance and separation physical examinations, 
and because a 2005 Institute of Medicine study concluded that 
there was no scientific basis for normal hearing at discharge and 
delayed or late onset noise-induced hearing loss being causally 
attributable to military noise exposure several years later, the 
Veteran's hearing loss was not caused by or a result of active 
service.  The diagnoses were moderate to moderately severe 
sensorineural hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear. 

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral hearing 
loss.  The first evidence of bilateral hearing loss disability 
was many years after service, and thus well after the one year 
presumptive period.  Moreover, the Veteran did not indicate that 
he experienced continuity of symptomatology.  Significantly, at 
the VA examination the Veteran stated he had hearing loss of 
gradual onset since age 30, which would have been seven years 
after service; and in August 2010 the Veteran testified that he 
first experienced trouble hearing several years after his service 
separation.  Because there is no indication that the Veteran was 
diagnosed as having bilateral hearing loss during active service 
or within the first post-service year (i.e., by August 1969), the 
Board finds that service connection for bilateral sensorineural 
hearing loss (as an organic disease of the nervous system) is not 
warranted on a presumptive service connection basis.  See 
38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for 
bilateral hearing loss on a direct service connection basis.  The 
Veteran has contended that he was exposed to significant in-
service acoustic trauma while serving in combat in Vietnam.  His 
service personnel records show that he served in Vietnam as a 
helicopter door gunner and was awarded the Air Medal on multiple 
occasions.  The Veteran also testified credibly in August 2010 
that he had served as a helicopter door gunner in Vietnam and had 
been exposed to significant in-service acoustic trauma as a 
result of such service.  Thus, the Board finds that the Veteran's 
lay statements concerning his in-service acoustic trauma are 
consistent with the facts and circumstances of his combat service 
in Vietnam.  See 38 U.S.C.A. § 1154(b).  

As to whether the current hearing loss disability is related to 
service, the VA audiologist's opinion is entitled to substantial 
probative weight.  He accurately recounted the reported history, 
reviewed the claim file, and explained the reasons for his 
conclusion of a lack of nexus based on the normal findings in 
service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The VA 
examiner provided a competent and comprehensive opinion which 
concluded that the Veteran's current bilateral hearing loss was 
not related to active service because his hearing had been normal 
at his entry on to and separation from active service.  This VA 
examiner also provided detailed information regarding the impact 
of the Veteran's bilateral hearing loss on his daily functioning.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for tinnitus.  
Despite the Veteran's assertions to the contrary, a review of his 
service treatment records shows no complaints of or treatment for 
tinnitus at any time during active service, including his tour of 
duty in combat in Vietnam.  The Veteran also has not identified 
or submitted any competent evidence showing that he experienced 
tinnitus during active service, including while in combat in 
Vietnam.  He testified credibly in August 2010 that he first 
experienced constant ringing in his ears (or tinnitus) several 
years after his service separation although he also had 
experienced temporary or intermittent ringing in his ears due to 
the firing of weapons while in combat.  The Board recognizes that 
the Veteran's testimony is credible concerning in-service 
temporary or intermittent ringing in his ears as a result of 
combat because such testimony is consistent with the 
circumstances of his combat service in Vietnam.  Although the 
Board acknowledges that the Veteran continues to complain of 
ringing in his ears, the competent medical evidence (in this 
case, the October 2005 VA examination report) indicates that he 
does not experience any current disability due to tinnitus which 
could be attributed to active service.  Following VA examination 
in October 2005, the VA examiner stated that the Veteran's report 
of a faint ringing sound in both ears which occurred once a month 
and lasted for a few minutes was consistent with normal ear 
function and was not considered tinnitus for VA rating purposes.  
No diagnosis of tinnitus was rendered at this examination.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, showing that he currently experiences 
any disability due to tinnitus which could be attributed to 
active service.  A service connection claim must be accompanied 
by evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of current 
disability.  Absent evidence of current disability due to 
tinnitus which could be attributed to active service, the Board 
finds that service connection for tinnitus also is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to state, as he has in this case, that 
he was exposed to significant in-service acoustic trauma while 
serving in combat in Vietnam.  The Board has found his lay 
statements concerning in-service acoustic trauma to be credible 
because they are consistent with the facts and circumstances of 
his honorable active combat service in Vietnam.  Moreover, the 
Veteran is competent to state he has reduced hearing and 
tinnitus.  

However, regarding the tinnitus, at this time, there is no 
reliable evidence that the Veteran has tinnitus as defined by the 
regulations.  Although the appellant is competent to report 
ringing in his ears, he himself has stated is nit not constant 
and comes and goes.  Indeed at the VA examination and at the 
hearing he reported there are times that he does not hear any 
ringing in his ears.  Moreover, at the VA examination he 
described faint hearing which occurs once or twice a month.  To 
the extent that he reports ringing in his ears, such report is 
competent, but fails to establish the presence of a disability.  
Significantly, the Board notes that the VA examiner determined 
that the reported ringing in the ears did not reach the levels of 
tinnitus after considering his reports and description of the 
same.  

Regarding his hearing loss, the Board also recognizes that the 
Veteran is competent to report a decrease in hearing.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, to the extent that he is competent to testify that this 
decrease is related to in-service noise exposure, the probative 
value of his general lay testimony on this etiological question 
is outweighed by the far more specific opinion by a trained 
specialist as to the etiology of his hearing loss.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's 
categorical statement that "a valid medical opinion" was required 
to establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau); Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 
308-309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  See also 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally 
the province of medical professionals to diagnose or label a 
mental condition, not the claimant"). 

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
E. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


